                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION
                                    ______

EDWARD GORDON NEWHOUSE,

                   Petitioner,                   Case No. 2:19-cv-87
v.                                               Honorable Paul L. Maloney
DANIEL LESATZ,

                   Respondent.
____________________________/

                                         ORDER

            In accordance with the opinion entered this date,

            IT IS ORDERED that a certificate of appealability is DENIED.



 Dated: May 7, 2019                              /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge
